DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 8 April 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-3 and 6-14 are pending.
Claims 4 and 5 are canceled.
Claims 1 and 12 are currently amended.
Claims 13 and 14 are new.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted.
Terminal Disclaimer
The terminal disclaimer filed on 5 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any U.S. patent granted on U.S. patent application serial number 16/504,569 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Andress (applicant’s attorney) on 14 April 2021.
The application has been amended as follows: 
In the claims:
Claim 1, line 10, delete “arranged” and insert --positioned to emit an ultrasonic pulse toward the pressed round bale--.
	Claim 12, line 18, delete “firs” and insert --first--.
Allowable Subject Matter
Claims 1-3 and 6-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the combination of structural limitations set forth in claim 1 is what makes the claimed subject matter allowable over the prior art, in particular the limitations:
“an ultrasonic sensor arranged at the bale chamber and operable to determine whether the first plastic film is present on a circumferential surface of the pressed round bale; and
wherein the ultrasonic sensor is positioned to emit an ultrasonic pulse toward the pressed round bale at an orientation angle relative to the circumferential surface of the round bale, and does not receive an echo of the ultrasonic pulse if the first plastic film is present on the circumferential surface of the round bale.”

Regarding independent claim 12: the combination of method step limitations set forth in claim 12 is what makes the claimed subject matter allowable over the prior art, in particular the limitations:
“emitting an ultrasonic signal from an ultrasonic sensor toward a circumferential surface of a round bale disposed within the bale chamber, wherein the ultrasonic signal is directed toward the round bale at an orientation angle of between ten degrees and eighty five degrees relative to normal of the circumferential surface of the round bale;
determining that the first plastic film is not disposed on the surface of the round bale, with a control unit, when an echo signal is sensed with the ultrasonic sensor, wherein the echo signal is generated by the ultrasonic signal reflecting off of the round bale; 
determining that the first plastic film is disposed on the surface of the round bale, with the control unit, when the echo signal is not sensed with the ultrasonic sensor.”
The closest prior art to Viaud et al. (US 6966162) discloses a method of controlling a round baler which includes an ultrasonic sensor (sensors 42, 44 - see col. 
Regarding independent claim 14: the combination of structural limitations set forth in claim 14 is what makes the claimed subject matter allowable over the prior art, in particular the limitations:
“an ultrasonic sensor positioned to emit an ultrasonic pulse toward the pressed round bale at an orientation angle of between ten degrees and eighty five degrees relative to normal of a circumferential surface of the pressed round bale such that the ultrasonic sensor does not receive an echo of the ultrasonic pulse when the first plastic film is present on the circumferential surface of the pressed round bale.”
The closest prior art to Viaud et al. (US 6966162) discloses a round baler which includes an ultrasonic sensor (sensors 42, 44 - see col. 4, lines 42-46) arranged at the bale chamber (12) and operable to determine whether the first film (18) is present on a surface of the pressed round bale (col. 4, lines 22-35).  However, Viaud et al. fails to disclose the structural limitations quoted above, and a person having ordinary skill in the art would not have found it obvious, before the effective filing date of the claimed invention, to have modified the Viaud et al. round baler to have included such structural limitations without resorting to improper hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        14 April 2021